Citation Nr: 1822439	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-25 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1982 to September 1988 and January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In May 2016, the Veteran presented sworn testimony at a hearing held at the RO, chaired by the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The Board previously remanded this issue in August 2016 for further development.  It has returned to the Board for adjudication.


FINDING OF FACT

Bilateral hearing loss for VA purposes has not been established at any time during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 
38 U.S.C. § 1110, 1131, 1112, 1113; 38 C.F.R. § 3.303, 3.307, 3.309, 3.383, 3.385 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

The matter was Remanded in August 2016 for the purpose of obtaining an audiological examination and medical opinion.  The Veteran appeared for such an examination in February 2017.  There has been substantial compliance with the Board's remand directives and no further development is required.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146 (1999), aff'd, 287 F.3d 1377 (Fed. Cir. 2002) (holding that there was no Stegall violation when there has been substantial compliance with the Board's remand order).

Since the August 2016 remand, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.§ 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. § 1112 , 1113; 38 C.F.R. § 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a). Sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 38 C.F.R. § 3.102 (2016).

The Veteran contends that he has hearing loss as a result of noise exposure during active service.  He provided testimony describing his service as a pilot of large, noisy aircraft.  Service records reveal that the Veteran had regular audiological testing during active duty.  However, notwithstanding the Veteran's history of in-service noise exposure, which the Board finds credible, the evidence does not show that any hearing loss disability (as defined by 38 C.F.R. § 3.385) was diagnosed in service.  

On VA examination in April 2010, the Veteran reported that he began noticing his hearing loss in 1982, during service.  He reported having trouble hearing and understanding.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
5
LEFT
5
5
0
5
10

The average pure tone threshold was 2 in the right ear and 5 in the left ear. Speech audiometry revealed speech recognition ability of 96percent in the right ear and of 96 in the left ear.  The examiner noted that the Veteran did not have hearing loss in accordance with VA standards.  

In accordance with the August 2016 Board remand, the Veteran's hearing was tested again in February 2017.  The Veteran's August 2016 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
5
LEFT
10
10
-5
0
5

The average pure tone threshold was 2.5 in the right ear and 2.5 in the left ear.  The Board acknowledges that the February 2017 pure tone threshold test did reveal some hearing loss at higher frequencies, specifically 6000Hz and 8000Hz; however, those higher frequencies are not considered when determining a diagnosis of hearing loss for VA purposes under 38 C.F.R. § 3.385.  Speech audiometry revealed speech recognition ability of 96percent in the right ear and of 98 in the left ear.  The examiner noted a diagnosis of bilateral sensorineural hearing loss in the frequency range of 6000Hz or higher.  

The evidence fails to establish a post-service diagnosis of a hearing loss disability per 38 C.F.R. § 3.385 at any point since service.  The Veteran has not presented or identified existing audiometric testing results that meet the requirements of that regulation.  While the Board acknowledges the Veteran may experience some hearing loss, however, the levels at which he experiences hearing loss do not qualify as a disability for VA purposes under 38 C.F.R. § 3.385.

Accordingly, as the above summarized evidence does not establish the presence of a current, chronic hearing loss disability by VA standards at any time during the pendency of the appeal, service connection must be denied on this basis. Brammer v. Derwinski, 3 Vet. App. 223 (1992) (In the absence of proof of current disability, there can be no valid claim of service connection).

Full consideration has been given to the Veteran's assertions that he has bilateral hearing loss related to service.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case, the presence and etiology of a hearing loss disability, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Hearing loss as it relates to meeting the requirements of 38 C.F.R. § 3.385 is not the type of condition that is readily amenable to mere lay diagnosis, as the evidence shows that audiometric and word recognition testing is needed.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Although the Veteran is competent to report diminished auditory acuity, there is no indication that he is competent to provide a diagnosis of sensorineural hearing loss for VA disability purposes, and nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating hearing disorders. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The lay evidence does not constitute competent medical evidence and lacks probative value.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


